ACCEPTED
                                                                                                                            03-13-00790-CV
                                                                                                                                    8268535
                                                                                                                 THIRD COURT OF APPEALS




                                                  IGJ
                                                                                                                            AUSTIN, TEXAS
                                                                                                                      12/16/2015 3:15:13 PM
                                                                                                                          JEFFREY D. KYLE
                                                                                                                                     CLERK


                                      I KAR D G 0 L DEN J 0 N ES PC
                                                                                                    FILED IN
                                                                                             3rd COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                             12/16/2015 3:15:13 PM
December 16, 2015
                                                                                                 JEFFREY D. KYLE
                                                                                                      Clerk
Via e-filing
Jeffrey D. Kyle
Clerk of the Third Court of Appeals
THIRD COURT OF APPEALS
209 West 14th Street, Room 101
Austin, Texas 78701

        Re:     Cause No. 03-13-00790-CV, Trial Court No. D-l-GN-07-002328; T Mark
                Anderson, as Co-Executor of the Estate of Ted M Anderson, and Christine
                Anderson, as Co-Executor of the Estate of Ted M Anderson v. Richard T
                Archer, David R. Archer, Carol Archer Bugg, John V Archer, Karen
                Archer Ball, and Sherri Archer, In the Court of Appeals for the Third
                District of Texas at Austin, Texas

Dear Mr. Kyle:

As of September 1, 2015 , Lauren Davis Hunt is no longer employed with Ikard Golden
Jones, P.C.    Mrs. Hunt is no longer one of the attorneys of record for the
Appellees/Cross-Appellants. Please remove Mrs. Hunt from the attorneys of record for
the Appellees/Cross-Appellants for the above referenced cause number.

                                                        Very truly yours,




LR/tm

 CC:    Scott R. Kidd, via mail


T:\ARCHER 3 2007 TORTIOUS INTERF ERENCE\APPEAL\CORRESPONDENCE\2015-12-16 Ltr to Clerk removing LOH.doc




400 West 15th St .   I   Suit e 975   I   A u stin, T X 7870 1   I   T 512 472 6695   I   F 5 12 472 3669   I   igjlaw.com